DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Note on Restriction
Applicant has received an action on the merits for the originally presented invention.  The Examiner notes that Applicant has presented two slightly differing methods claims, and that the Examiner has examined these claims as a single invention because the claims are obvious variants of each other.  However, if future amendments to the claims or newly submitted claims are directed towards inventions that are independent or distinct form the invention originally claimed, the Examiner may review these claims in view of MPEP section 806 which is partially quoted below.
The general principles relating to distinctness or independence may be summarized as follows:
(A) Where inventions are independent (i.e., no disclosed relation therebetween), restriction to one thereof is ordinarily proper, 
(B) Where inventions are related as disclosed but are distinct as claimed, restriction may be proper.
(C) Where inventions are related as disclosed but are not distinct as claimed, restriction is never proper.  
(D) A reasonable number of species may be claimed when there is an allowable claim generic thereto.
Allowable Subject Matter
Claims 4 – 5 and 11 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 and 9-10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 9 “extract a single element” of the previously derived numbers and then divide ALL of the previous elements by the same number.  Claims 3 and 10 “calculate an average” of the numbers and likewise divide all of the previous elements by the average.  Manipulating a list of numbers with such a simple division does not change the elements or the limitations under consideration in any appreciable manner.  The newly calculated numbers have exactly the same relative relationship to each other and the newly calculated numbers are not used in any appreciable way towards a solution.  It is exactly as if Applicant had taken a previous patent and divided the results by a constant as an “invention.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Small, et al, U. S. Patent Application Publication 2020/0166622 (“Small”).
Regarding claim 1, Small teaches:
An estimating method for use in an estimating device that includes an antenna unit including a transmission antenna element and N reception antenna elements, where N is a natural number greater than or equal to two, the estimating method comprising: transmitting a transmission signal to a measurement target area using the transmission antenna element; (Small, figure 17, paragraph 0179, “[0179] FIG. 17 depicts in schematic form an apparatus 1700 for characterizing the environment of an associated user platform 1701 … In this embodiment the external transmitter is equipped with a transmit antenna array 1702-T having a plurality of spatially distributed transmit antenna elements 1704-T, and the apparatus 1700 is similarly equipped with a receive antenna array 1702-R having a plurality of spatially distributed receive antenna elements 1704-R. The presence of antenna arrays at both the transmitter 1705 and the apparatus 1700 enables the receiver 1710 to apply ‘composite’ beam forming techniques.”; a transmit and receive array of 4 receive elements 1704-R, at two antennas that can form composite received beam forming, of 1713 and 1713-A; can detect objects 1728 and estimate the angle of that object (see figure 11 for discussion of finding angles beta to objects and angle alpha to a transmitter)
measuring, for a first period equivalent to a cycle of movement by a moving body, reception signals which are received by each of the N reception antenna elements and include a reflected signal which is the transmission signal transmitted from the transmission antenna element that has been reflected by the moving body; (Small, paragraph 0180, “[0180] After received incoming signals have been downconverted in an RF front end 1722, the receiver 1710 can apply, in one or more channels 1724, one or more sets of phase or gain manipulations in substantial synchronization with the receipt of a signal transmitted from the activated transmit antenna elements 1704-T and in substantial synchronization with the first predetermined sequence for activating the receive antenna elements 1704-R. … Each ‘composite’ beam can be thought of as a combination of a transmit beam 1747 or 1747-A pointing from the transmit array 1702-T and a receive beam 1713 or 1713-A pointing from the receive array 1702-R. [0181] Once the apparatus has estimated the direction to a presumed object 1728 from the angle or direction of the ‘receive’ beam component 1713, the range 1738 can be estimated from the intersection of this direction with the bistatic range ellipse which can be determined from the range 1719 to the transmitter and the indirect signal path length 1717 as explained previously.”; receiving and downconverting signals from directions 1713-A towards the transmitter and 1713 towards reflected energy from an object; the objects range and direction then calculated from the received beams).
calculating first complex transfer functions using the reception signals measured in the first period, the first complex transfer functions each indicating a propagation characteristic between the transmission antenna element and one of the N reception antenna elements; (Small, paragraph 0171, “[0171] Returning to FIG. 12, it should be noted that for the receiver 1210 to form the beams 1247 and 1247-A remotely at the array 1202, the appropriate gain and phase manipulations should be applied to received signal segments in substantial synchronization with the receipt of the signal segments from the activated antenna elements 1204. … As explained in U.S. Pat. No. 9,640,865 the known alignment or synchronization of the antenna element activation that a PRN (pseudo random) code can be used at the transmitter and receiver to more clearly correlate the transmitted and received direct and/or reflected radar waves to determine the location of an object. Note: the term “first complex transfer function” is quite broad and has been interpreted here as a PRN function of the transmitted signal).
calculating second complex transfer functions from the first complex transfer functions by performing a predetermined arithmetic operation using one or more elements of the first complex transfer functions, the second complex transfer functions having reduced components corresponding to at least one of (1) clock fluctuation between (i) a transmission unit that generates the transmission signal transmitted from a transmission antenna unit and (ii) a reception unit; and (2) timing fluctuation in digital-to-analog conversion of the transmission signal or analog-to-digital conversion of the reception signals; (Small, figures 12 & 14, paragraph 0172, “[0172] In preferred embodiments the receiver 1210 makes no attempt to track an indirect path signal 1211 with a tracking loop. Instead, it tracks the direct path signal 1209 in a tracking loop within a first channel … The process is similar to that of the ‘local beam forming ‘ embodiment described with reference to FIG. 10, but adapted to deal with the additional timing requirements for forming indirect path beams 1247 remotely. In one example embodiment, illustrated in FIG. 14, the receiver assigns multiple channels 1431-1, 1431-2, 1431-3 … 1431-n for each required indirect path beam 1247, slaved to a direct path channel 1429. … In each slave channel 1431-1 … 1431-n the appropriate phase or gain manipulations for forming a required indirect path beam 1247 are applied to the received signal, but offset in time by increasing amounts with respect to the direct path beam manipulations.”; that a “second complex transfer” can be determined using the direct and reflected measurement; that the “second complex transfer” is based on timing between the transmitter and receiver; that a direct line can determine the clock or timing differences between a bi-static transmitter and receiver; that the determined timing delay represented by channel 1429 can be used to determine the distances 1431-x for any other object using the elliptical calculations to find an object’s direction).
extracting moving body information corresponding to a component related to the moving body by extracting the moving body information corresponding to a predetermined frequency range of the second complex transfer functions calculated; and (Small, figures 12& 14, paragraph 0172, “The time offset is incremented in subsequent channels 1431-2 … 1431-n by some fraction f of the antenna element activation period T, assuming the antenna elements are activated for equal periods. That is, the time offset is incremented by f T, with f chosen according to the sensitivity of the beam quality to the synchronization. By way of example only, f may be 0.05, 0.1 , 0.15 or 0.2. An antenna array of eighty antenna elements activated for equal periods in a 100 μs sequence would have T=l.25 μs, in which case the fT increments may for example be 62.5 ns, 125 ns, 187.5 ns or 250 ns.”; that the entire period T can be split into f distance gates; that the object can then be identified in range based on the offset timing based on the direct channel 1429).
estimating a direction in which the moving body is present relative to the estimating device, according to a predetermined arrival direction estimating method and using the moving body information. (Small, figure 17, paragraph 0179, “In the example illustrated in FIG. 17 the receiver 1710 has formed two composite beams in two channels 1724. The first of these, corresponding to the direct path signal 1709, comprises a transmit beam 1747-A pointing from the transmit array 1702-T towards the receive array 1702-R and a receive beam 1713-A pointing from the receive array towards the transmit array. The second comprises transmit and receive beams 1747 and 1713 pointing from the respective antenna arrays towards a presumed object 1728, in directions that result in the reception at the receiver 1710 of a non-negligible or above that the array of figure 17 can both determine the direction and range to an object).
Regarding claim 8, Small teaches:
An estimating method for use in an estimating device that includes a transmission antenna unit including M transmission antenna elements, and a reception antenna unit including N reception antenna elements, where M and N are each a natural number greater than or equal to two, the estimating method comprising: transmitting transmission signals to a measurement target area using the M transmission antenna elements; (Small, figure 17, paragraph 0179, “[0179] FIG. 17 depicts in schematic form an apparatus 1700 for characterizing the environment of an associated user platform 1701 … In this embodiment the external transmitter is equipped with a transmit antenna array 1702-T having a plurality of spatially distributed transmit antenna elements 1704-T, and the apparatus 1700 is similarly equipped with a receive antenna array 1702-R having a plurality of spatially distributed receive antenna elements 1704-R. The presence of antenna arrays at both the transmitter 1705 and the apparatus 1700 enables the receiver 1710 to apply ‘composite’ beam forming techniques.”; a transmit and receive array of 4 receive elements 1704-R, at two antennas that can form composite received beam forming, of 1713 and 1713-A; can detect objects 1728 and estimate the angle of that object (see figure 11 for discussion of finding angles beta to objects and angle alpha to a transmitter)).
measuring, for a first period equivalent to a cycle of movement by a moving body, reception signals which are received by each of the N reception antenna elements and include reflected signals which are the transmission signals emitted from the M transmission antenna elements that have been reflected by the moving body; (Small, paragraph 0180, “[0180] After received incoming signals have been downconverted in an RF front end 1722, the receiver 1710 can apply, in one or more channels 1724, one or more sets of phase or gain manipulations in substantial receiving and downconverting signals from directions 1713-A towards the transmitter and 1713 towards reflected energy from an object; the objects range and direction then calculated from the received beams).
calculating first complex transfer functions using the reception signals measured in the first period, the first complex transfer functions each indicating a propagation characteristic between one of the M transmission antenna elements and one of the N reception antenna elements; (Small, paragraph 0171, “[0171] Returning to FIG. 12, it should be noted that for the receiver 1210 to form the beams 1247 and 1247-A remotely at the array 1202, the appropriate gain and phase manipulations should be applied to received signal segments in substantial synchronization with the receipt of the signal segments from the activated antenna elements 1204. … As explained in U.S. Pat. No. 9,640,865 the known alignment or synchronization of the antenna element activation sequence to the PRN code with which transmitted signals are encoded enables the receiver 1210 to apply the required phase or gain offsets to a received signal with the correct timing, provided that signal can be tracked.”; that a PRN (pseudo random) code can be used at the transmitter and receiver to more clearly correlate the transmitted and received direct and/or reflected radar waves to determine the location of an object. Note: the term “first complex transfer function” is quite broad and has been interpreted here as a PRN function of the transmitted signal
calculating second complex transfer functions from the first complex transfer functions by performing a predetermined arithmetic operation using one or more elements of the first complex transfer functions, the second complex transfer functions having reduced components corresponding to at least one of (1) clock fluctuation between (i) a transmission unit that generates the transmission signals transmitted from the transmission antenna unit and (ii) a reception unit; and (2) timing fluctuation in digital-to-analog conversion of the transmission signals or analog-to-digital conversion of the reception signals; (Small, figures 12 & 14, paragraph 0172, “[0172] In preferred embodiments the receiver 1210 makes no attempt to track an indirect path signal 1211 with a tracking loop. Instead, it tracks the direct path signal 1209 in a tracking loop within a first channel … The process is similar to that of the ‘local beam forming ‘ embodiment described with reference to FIG. 10, but adapted to deal with the additional timing requirements for forming indirect path beams 1247 remotely. In one example embodiment, illustrated in FIG. 14, the receiver assigns multiple channels 1431-1, 1431-2, 1431-3 … 1431-n for each required indirect path beam 1247, slaved to a direct path channel 1429. … In each slave channel 1431-1 … 1431-n the appropriate phase or gain manipulations for forming a required indirect path beam 1247 are applied to the received signal, but offset in time by increasing amounts with respect to the direct path beam manipulations.”; that a “second complex transfer” can be determined using the direct and reflected measurement; that the “second complex transfer” is based on timing between the transmitter and receiver; that a direct line can determine the clock or timing differences between a bi-static transmitter and receiver; that the determined timing delay represented by channel 1429 can be used to determine the distances 1431-x for any other object using the elliptical calculations to find an object’s direction).
extracting moving body information corresponding to a predetermined frequency range of the second complex transfer functions calculated, to extract the moving body information corresponding to a component related to the moving body; and Small, figures 12& 14, paragraph 0172, “The time offset is incremented in subsequent channels 1431-2 … 1431-n by some fraction f of the antenna element activation period T, assuming the antenna elements are activated for equal periods. That is, the time offset is incremented by f T, with f chosen according to the sensitivity of the beam quality to the synchronization. By way of example only, f may be 0.05, 0.1 , 0.15 or 0.2. An antenna array of eighty antenna elements activated for equal periods in a 100 μs sequence would have T=l.25 μs, in which case the fT increments may for example be 62.5 ns, 125 ns, 187.5 ns or 250 ns.”; that the entire period T can be split into f distance gates; that the object can then be identified in range based on the offset timing based on the direct channel 1429).
estimating a position in which the moving body is present relative to the estimating device, according to a predetermined arrival direction estimating method and using the moving body information. (Small, figure 17, paragraph 0179, “In the example illustrated in FIG. 17 the receiver 1710 has formed two composite beams in two channels 1724. The first of these, corresponding to the direct path signal 1709, comprises a transmit beam 1747-A pointing from the transmit array 1702-T towards the receive array 1702-R and a receive beam 1713-A pointing from the receive array towards the transmit array. The second comprises transmit and receive beams 1747 and 1713 pointing from the respective antenna arrays towards a presumed object 1728, in directions that result in the reception at the receiver 1710 of a non-negligible or above threshold signal 1711 with the appropriate PRN code.”; that the array of figure 17 can both determine the direction and range to an object).
Regarding claim 15, Small teaches:
An estimating device, comprising: an antenna unit including a transmission antenna element and N reception antenna elements, where N is a natural number greater than or equal to two; a transmission unit that transmits a transmission signal to a measurement target area using the transmission antenna element; Small, figure 17, paragraph 0179, “[0179] FIG. 17 depicts in schematic form an apparatus 1700 for characterizing the environment of an associated user platform 1701 … In this embodiment the external transmitter is equipped with a transmit antenna array 1702-T having a plurality of spatially distributed transmit antenna elements 1704-T, and the apparatus 1700 is similarly equipped with a receive antenna array 1702-R having a plurality of spatially distributed receive antenna elements 1704-R. The presence of antenna arrays at both the transmitter 1705 and the apparatus 1700 enables the receiver 1710 to apply ‘composite’ beam forming techniques.”; a transmit and receive array of 4 receive elements 1704-R, at two antennas that can form composite received beam forming, of 1713 and 1713-A; can detect objects 1728 and estimate the angle of that object (see figure 11 for discussion of finding angles beta to objects and angle alpha to a transmitter)).
a reception unit that measures, for a first period equivalent to a cycle of movement by a moving body, reception signals which are received by each of the N reception antenna elements and include a reflected signal which is the transmission signal transmitted from the transmission antenna element that has been reflected by the moving body; (Small, paragraph 0180, “[0180] After received incoming signals have been downconverted in an RF front end 1722, the receiver 1710 can apply, in one or more channels 1724, one or more sets of phase or gain manipulations in substantial synchronization with the receipt of a signal transmitted from the activated transmit antenna elements 1704-T and in substantial synchronization with the first predetermined sequence for activating the receive antenna elements 1704-R. … Each ‘composite’ beam can be thought of as a combination of a transmit beam 1747 or 1747-A pointing from the transmit array 1702-T and a receive beam 1713 or 1713-A pointing from the receive array 1702-R. [0181] Once the apparatus has estimated the direction to a presumed object 1728 from the angle or direction of the ‘receive’ beam component 1713, the range 1738 can be estimated from the intersection of this direction with the bistatic range ellipse which can be determined from the range 1719 to the transmitter and the indirect signal receiving and downconverting signals from directions 1713-A towards the transmitter and 1713 towards reflected energy from an object; the objects range and direction then calculated from the received beams).
a first complex transfer function calculator that calculates first complex transfer functions using the reception signals measured in the first period, the first complex transfer functions each indicating a propagation characteristic between the transmission antenna element and one of the N reception antenna elements; (Small, paragraph 0171, “[0171] Returning to FIG. 12, it should be noted that for the receiver 1210 to form the beams 1247 and 1247-A remotely at the array 1202, the appropriate gain and phase manipulations should be applied to received signal segments in substantial synchronization with the receipt of the signal segments from the activated antenna elements 1204. … As explained in U.S. Pat. No. 9,640,865 the known alignment or synchronization of the antenna element activation sequence to the PRN code with which transmitted signals are encoded enables the receiver 1210 to apply the required phase or gain offsets to a received signal with the correct timing, provided that signal can be tracked.”; that a PRN (pseudo random) code can be used at the transmitter and receiver to more clearly correlate the transmitted and received direct and/or reflected radar waves to determine the location of an object. Note: the term “first complex transfer function” is quite broad and has been interpreted here as a PRN function of the transmitted signal).
a second complex transfer function calculator that calculates second complex transfer functions from the first complex transfer functions by performing a predetermined arithmetic operation using one or more elements of the first complex transfer functions, the second complex transfer functions having reduced components corresponding to at least one of (1) clock fluctuation between (i) the transmission unit that generates the transmission signal transmitted from a transmission antenna unit and (ii) the reception unit; and (2) timing fluctuation in digital-to-analog conversion of the transmission signal or analog-to-digital conversion of the reception signals; (Small, figures 12 & 14, paragraph 0172, “[0172] In preferred embodiments the receiver 1210 makes no attempt to track an indirect path signal 1211 with a tracking loop. Instead, it tracks the direct path signal 1209 in a tracking loop within a first channel … The process is similar to that of the ‘local beam forming ‘ embodiment described with reference to FIG. 10, but adapted to deal with the additional timing requirements for forming indirect path beams 1247 remotely. In one example embodiment, illustrated in FIG. 14, the receiver assigns multiple channels 1431-1, 1431-2, 1431-3 … 1431-n for each required indirect path beam 1247, slaved to a direct path channel 1429. … In each slave channel 1431-1 … 1431-n the appropriate phase or gain manipulations for forming a required indirect path beam 1247 are applied to the received signal, but offset in time by increasing amounts with respect to the direct path beam manipulations.”; that a “second complex transfer” can be determined using the direct and reflected measurement; that the “second complex transfer” is based on timing between the transmitter and receiver; that a direct line can determine the clock or timing differences between a bi-static transmitter and receiver; that the determined timing delay represented by channel 1429 can be used to determine the distances 1431-x for any other object using the elliptical calculations to find an object’s direction).
a moving body information calculator that extracts moving body information corresponding to a component related to the moving body by extracting the moving body information corresponding to a predetermined frequency range of the second complex transfer functions calculated; and (Small, figures 12& 14, paragraph 0172, “The time offset is incremented in subsequent channels 1431-2 … 1431-n by some fraction f of the antenna element activation period T, assuming the antenna elements are activated for equal periods. That is, the time offset is incremented by f T, with f chosen according to the sensitivity of the beam quality to the synchronization. By way of example only, f may be 0.05, 0.1 , 0.15 or 0.2. An antenna array of eighty antenna elements activated for equal periods in a 100 μs sequence would have T=l.25 μs, in which case the fT increments may for example be 62.5 ns, 125 ns, that the entire period T can be split into f distance gates; that the object can then be identified in range based on the offset timing based on the direct channel 1429).
a direction estimation processor that estimates a direction in which the moving body is present relative to the estimating device, according to a predetermined arrival direction estimating method and using the moving body information. (Small, figure 17, paragraph 0179, “In the example illustrated in FIG. 17 the receiver 1710 has formed two composite beams in two channels 1724. The first of these, corresponding to the direct path signal 1709, comprises a transmit beam 1747-A pointing from the transmit array 1702-T towards the receive array 1702-R and a receive beam 1713-A pointing from the receive array towards the transmit array. The second comprises transmit and receive beams 1747 and 1713 pointing from the respective antenna arrays towards a presumed object 1728, in directions that result in the reception at the receiver 1710 of a non-negligible or above threshold signal 1711 with the appropriate PRN code.”; that the array of figure 17 can both determine the direction and range to an object).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
s 6, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Small in view of Honma, et al, U. S. Patent Application Publication 2017/0184699 (“Honma”).
Regarding claim 6, Small teaches the estimating method according to claim 1.
Small does not explicitly teach wherein the predetermined arrival direction estimating method is based on one of MUltiple SIgnal Classification (MUSIC) method, beamformer method, or Capon method..
Honma teaches wherein the predetermined arrival direction estimating method is based on one of MUltiple SIgnal Classification (MUSIC) method, beamformer method, or Capon method. (Honma, paragraph 0176, “In FIG. 20, the horizontal axis represents the angle relative to the antenna front, which serves as the reference, and the vertical axis represents the MUSIC spectrum strength. The maximum value of the MUSIC spectrum corresponds to the direction of arrival.”; that the MUSIC algorithm is designed to measure a direction of arrival).
In view of the teachings of Honma it would have been obvious for a person of ordinary skill in the art to apply the teachings of Honma to Small at the time the application was filed in order to detail a method of locating an object in time (paragraph 0006-0008).
Regarding claim 13, Small teaches the estimating method according to claim 8.
Small does not explicitly teach wherein the predetermined arrival direction estimating method is an estimating method based on one of MUltiple SIgnal Classification (MUSIC) method, beamformer method, or Capon method..
Honma teaches wherein the predetermined arrival direction estimating method is an estimating method based on one of MUltiple SIgnal Classification (MUSIC) method, beamformer method, or Capon method. (Honma, paragraph 0176, “In FIG. 20, the horizontal axis represents the angle relative to the antenna front, which serves as the reference, and the vertical axis represents the MUSIC spectrum strength. The maximum value of the MUSIC spectrum corresponds to the direction of arrival.”; that the MUSIC algorithm is designed to measure a direction of arrival).
Honma it would have been obvious for a person of ordinary skill in the art to apply the teachings of Honma to Small at the time the application was filed in order to detail a method of locating an object in time (paragraph 0006-0008).
Regarding claim 16, Small teaches:
 an estimating method for use in an estimating device that includes an antenna unit including a transmission antenna element and N reception antenna elements, where N is a natural number greater than or equal to two, wherein the estimating method includes: transmitting a transmission signal to a measurement target area using the transmission antenna element; (Small, figure 17, paragraph 0179, “[0179] FIG. 17 depicts in schematic form an apparatus 1700 for characterizing the environment of an associated user platform 1701 … In this embodiment the external transmitter is equipped with a transmit antenna array 1702-T having a plurality of spatially distributed transmit antenna elements 1704-T, and the apparatus 1700 is similarly equipped with a receive antenna array 1702-R having a plurality of spatially distributed receive antenna elements 1704-R. The presence of antenna arrays at both the transmitter 1705 and the apparatus 1700 enables the receiver 1710 to apply ‘composite’ beam forming techniques.”; a transmit and receive array of 4 receive elements 1704-R, at two antennas that can form composite received beam forming, of 1713 and 1713-A; can detect objects 1728 and estimate the angle of that object (see figure 11 for discussion of finding angles beta to objects and angle alpha to a transmitter)).
measuring, for a first period equivalent to a cycle of movement by a moving body, reception signals which are received by each of the N reception antenna elements and include a reflected signal which is the transmission signal transmitted from the transmission antenna element that has been reflected by the moving body; (Small, paragraph 0180, “[0180] After received incoming signals have been downconverted in an RF front end 1722, the receiver 1710 can apply, in one or more channels 1724, one or more sets of phase or gain manipulations in substantial receiving and downconverting signals from directions 1713-A towards the transmitter and 1713 towards reflected energy from an object; the objects range and direction then calculated from the received beams).
calculating first complex transfer functions using the reception signals measured in the first period, the first complex transfer functions each indicating a propagation characteristic between the transmission antenna element and one of the N reception antenna elements; (Small, paragraph 0171, “[0171] Returning to FIG. 12, it should be noted that for the receiver 1210 to form the beams 1247 and 1247-A remotely at the array 1202, the appropriate gain and phase manipulations should be applied to received signal segments in substantial synchronization with the receipt of the signal segments from the activated antenna elements 1204. … As explained in U.S. Pat. No. 9,640,865 the known alignment or synchronization of the antenna element activation sequence to the PRN code with which transmitted signals are encoded enables the receiver 1210 to apply the required phase or gain offsets to a received signal with the correct timing, provided that signal can be tracked.”; that a PRN (pseudo random) code can be used at the transmitter and receiver to more clearly correlate the transmitted and received direct and/or reflected radar waves to determine the location of an object. Note: the term “first complex transfer function” is quite broad and has been interpreted here as a PRN function of the transmitted signal
calculating second complex transfer functions from the first complex transfer functions by performing a predetermined arithmetic operation using one or more elements of the first complex transfer functions, the second complex transfer functions having reduced components corresponding to at least one of (1) clock fluctuation between (i) a transmission unit that generates the transmission signal transmitted from a transmission antenna unit and (ii) a reception unit; and (2) timing fluctuation in digital-to-analog conversion of the transmission signal or analog-to-digital conversion of the reception signals; (Small, figures 12 & 14, paragraph 0172, “[0172] In preferred embodiments the receiver 1210 makes no attempt to track an indirect path signal 1211 with a tracking loop. Instead, it tracks the direct path signal 1209 in a tracking loop within a first channel … The process is similar to that of the ‘local beam forming ‘ embodiment described with reference to FIG. 10, but adapted to deal with the additional timing requirements for forming indirect path beams 1247 remotely. In one example embodiment, illustrated in FIG. 14, the receiver assigns multiple channels 1431-1, 1431-2, 1431-3 … 1431-n for each required indirect path beam 1247, slaved to a direct path channel 1429. … In each slave channel 1431-1 … 1431-n the appropriate phase or gain manipulations for forming a required indirect path beam 1247 are applied to the received signal, but offset in time by increasing amounts with respect to the direct path beam manipulations.”; that a “second complex transfer” can be determined using the direct and reflected measurement; that the “second complex transfer” is based on timing between the transmitter and receiver; that a direct line can determine the clock or timing differences between a bi-static transmitter and receiver; that the determined timing delay represented by channel 1429 can be used to determine the distances 1431-x for any other object using the elliptical calculations to find an object’s direction).
extracting moving body information corresponding to a component related to the moving body by extracting the moving body information corresponding to a predetermined frequency range of the second complex transfer functions calculated; and (Small, figures 12& 14, paragraph 0172, “The time offset is incremented in subsequent channels 1431-2 … 1431-n by some fraction f of the antenna element activation period T, assuming the antenna elements are activated for equal periods. That is, the time offset is incremented by f T, with f chosen according to the sensitivity of the beam quality to the synchronization. By way of example only, f may be 0.05, 0.1 , 0.15 or 0.2. An antenna array of eighty antenna elements activated for equal periods in a 100 μs sequence would have T=l.25 μs, in which case the fT increments may for example be 62.5 ns, 125 ns, 187.5 ns or 250 ns.”; that the entire period T can be split into f distance gates; that the object can then be identified in range based on the offset timing based on the direct channel 1429).
estimating a direction in which the moving body is present relative to the estimating device, according to a predetermined arrival direction estimating method and using the moving body information. (Small, figure 17, paragraph 0179, “In the example illustrated in FIG. 17 the receiver 1710 has formed two composite beams in two channels 1724. The first of these, corresponding to the direct path signal 1709, comprises a transmit beam 1747-A pointing from the transmit array 1702-T towards the receive array 1702-R and a receive beam 1713-A pointing from the receive array towards the transmit array. The second comprises transmit and receive beams 1747 and 1713 pointing from the respective antenna arrays towards a presumed object 1728, in directions that result in the reception at the receiver 1710 of a non-negligible or above threshold signal 1711 with the appropriate PRN code.”; that the array of figure 17 can both determine the direction and range to an object).
Small does not explicitly teach A non-transitory computer-readable recording medium having recorded thereon a program for causing a computer to execute.
Honma teaches A non-transitory computer-readable recording medium having recorded thereon a program for causing a computer to execute (Honma, paragraph 00182, “Further, the characteristic steps included in the method can be implemented as a computer program that is executed by a computer. The computer program can be distributed via a non-transitory computer-readable that a computer can comprise a processor and computer coding stored on a non transitory medium).
In view of the teachings of Honma it would have been obvious for a person of ordinary skill in the art to apply the teachings of Honma to Small at the time the application was filed in order to detail a method of locating an object in time (paragraph 0006-0008).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Small, as modified by Honma, in view of Niesen, et al, U. S. Patent Application Publication 2019/0369233 (“Niesen”).
Regarding claim 7, Small, as modified by Honma, teaches the estimating method according to claim 6.
Small teaches wherein the reception signals  (Small, paragraph 0138, “FIG. 5 depicts in schematic form the output of a correlator in a receive channel of a spread spectrum apparatus, showing a correlation peak 544 associated with a local signal and a correlation peak 546 associated with a return signal reflected from an object in the environment, with each correlation peak having a width 548 equal to the duration of two chips in the relevant PRN code as is known in the art of spread spectrum signal processing.”; that using a PRN code over a spread-spectrum can be used to correlate transmitted and received signals for analysis).
Small, as modified by Honma, does not explicitly teach are orthogonal frequency-division multiplexing (OFDM) signals..
Niesen teaches are orthogonal frequency-division multiplexing (OFDM) signals. (Niesen, paragraph 0058, “[0058] For example, a carrier of a communication link 125 may include a portion of a radio frequency spectrum band that is operated according to physical layer channels for a given radio access technology. … In some examples, signal waveforms transmitted over a carrier may be made up of multiple sub-carriers ( e.g., using multi-carrier modulation (MCM) techniques such as orthogonal frequency division multiplexing (OFDM) or discrete Fourier transform-spread-OFDM (DFT-S-OFDM)).”; that OFDM signals are a special type of PRN spread spectrum radar signals, where the data of an OFDM can carry code or data as is well known in the art).
In view of the teachings of Niesen it would have been obvious for a person of ordinary skill in the art to apply the teachings of Niesen to Small and Honma at the time the application was filed in order to use passive communications and other signals to determine the location of an object in space (paragraph 005-007).
Regarding claim 14, Small, as modified by Honma, teaches the estimating method according to claim 13.
Small teaches wherein the reception signals  (Small, paragraph 0138, “FIG. 5 depicts in schematic form the output of a correlator in a receive channel of a spread spectrum apparatus, showing a correlation peak 544 associated with a local signal and a correlation peak 546 associated with a return signal reflected from an object in the environment, with each correlation peak having a width 548 equal to the duration of two chips in the relevant PRN code as is known in the art of spread spectrum signal processing.”; that using a PRN code over a spread-spectrum can be used to correlate transmitted and received signals for analysis).
Small, as modified by Honma, does not explicitly teach are orthogonal frequency-division multiplexing (OFDM) signals..
Niesen teaches are orthogonal frequency-division multiplexing (OFDM) signals. (Niesen, paragraph 0058, “[0058] For example, a carrier of a communication link 125 may include a portion of a radio frequency spectrum band that is operated according to physical layer channels for a given radio access technology. … In some examples, signal waveforms transmitted over a carrier may be made up of multiple sub-carriers ( e.g., using multi-carrier modulation (MCM) techniques such as orthogonal frequency division multiplexing (OFDM) or discrete Fourier transform-spread-OFDM (DFT-S-OFDM)).”; that OFDM signals are a special type of PRN spread spectrum radar signals, where the data of an OFDM can carry code or data as is well known in the art).
In view of the teachings of Niesen it would have been obvious for a person of ordinary skill in the art to apply the teachings of Niesen to Small and Honma at the time the application was filed in order to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648